Citation Nr: 1234717	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  12-07 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant (Veteran) represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 





INTRODUCTION

The Veteran served on active duty from April 1941 to December 1945.   

This case comes before the Board of Veterans Appeals (the Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.      

The Veteran was scheduled to appear before a travel board hearing at the RO in August 2012.  In an August 2012 memorandum to the RO, the Veteran's representative indicated that the Veteran would be unable to attend the hearing due to health concerns.    

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

The Veteran states that he has current hearing loss and tinnitus.  In support, he submitted private audiology examination reports dated in June and August 2010 which indicate that the Veteran has current hearing loss and tinnitus.  38 C.F.R. 
§§ 3.303, 3.385 (2011).    

The Veteran maintains that he incurred his hearing loss and tinnitus during service.  The Veteran served in the Army Air Corps during World War II.  He maintains that he was repeatedly exposed to damaging acoustic trauma while serving aboard aircraft.  He also maintains that he experienced an ear problem during service, was treated for an ear problem during service, and reported his ear problem during his separation medical examination.  A document of record indicates that the Veteran may have been treated in June 1944 for otitis media.  

To assess the Veteran's claims to in-service problems, the RO attempted to retrieve the Veteran's service treatment records.  However, it has been determined that those records were likely destroyed by fire while in the possession of the government.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) (where records are apparently lost while in the possession of the government, a heightened obligation applies to consider carefully the benefit-of-the-doubt rule).  

The Board notes that the record also contains a June 2010 opinion from the Veteran's private audiologist, who indicated that the Veteran's tinnitus and hearing loss was more likely than not related to his time in the military.  The examiner noted that the Veteran served as an inspector, was around a noisy environment and was also involved in weapons training.  In March 2012, the Veteran submitted an additional statement regarding alleged acoustic trauma in service from airplanes  

Based on the current state of the record and in light of the additional lay statement of the Veteran, the Veteran should be provided with a VA compensation audiology examination and opinion addressing whether the current disorders relate to the in-service acoustic trauma.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Any outstanding relevant VA treatment records pertaining to any treatment the Veteran receives for hearing loss and/or tinnitus should be obtained and added to the claims file.  

2.  The Veteran should be scheduled for a VA audiology examination to determine the etiology, nature, and severity of his hearing loss and tinnitus.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The Veteran's complaints should be recorded in full. 

If it is determined that the Veteran has current disorders under VA guidelines, the examiner should then provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's hearing loss and/or tinnitus had their onset in service or are otherwise related to service.  

The opinion should address the Veteran's lay assertions that he experienced acoustic trauma during service, and that he noticed an ear problem during service.  The examiner should also address the information in the claims file indicating that the Veteran may have been treated for otitis media during service.  Moreover, the examiner should address the private audiologist's opinion, which states that the Veteran's hearing loss and tinnitus are likely related to service.  

Any conclusion reached should be supported by a rationale.

3.  The RO/AMC should then review the Veteran's claims.  Should the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant action taken on the claims for benefits since issuance of the March 2012 Statement of the Case.  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



